Citation Nr: 0814617	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1971 to October 
1975. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

The veteran's residuals of a left knee injury manifest in 
pain, swelling, limitation of range of motion and 
radiographic findings of minimal degenerative changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 
5261 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence he has in his 
possession that pertains to the claim.  This letter advised 
the veteran to submit evidence including statements from the 
veteran's doctor containing physical and clinical findings, 
the results of any laboratory tests or x-rays and the dates 
of examinations and tests; statements from individuals who 
can describe from their own knowledge and personal 
observations in what manner the disability has become worse; 
and/or to submit his own statement completely describing his 
symptoms, their frequency and severity, and any additional 
disablement his condition causes.  A March 2006 letter also 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of his disability, and 
the effect the disability has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  The letter further advised the 
veteran of the information and evidence necessary to 
establish an effective date.  The claim was last 
readjudicated in April 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, a 
Work Status Summary, and VA examination reports.  

In this case the VCAA requirements have been complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, and the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran has been an active participant in the 
claims process by submitting medical evidence and statements 
concerning the impact of his service-connected disabilities 
on his life and employment.  In this regard, he provided 
information concerning the impact of his disability on his 
daily functioning and employment to the VA examiner at his 
examination and also during ordinary treatment sessions at 
the VA.  Also, the veteran submitted a Work Status Summary, 
addressing his work limitations.  Additionally, the veteran, 
through his representative, requested a 20 percent disability 
rating under Diagnostic Code 5257, cited to 38 C.F.R. § 4.10, 
and referenced the provisions concerning functional 
impairment.  Such reflects actual knowledge of what was 
needed to substantiate his claim.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; see also Vasquez-Flores, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The RO has assigned a 10 percent rating for residuals of a 
left knee injury under Diagnostic Codes 5003-5259.  The Board 
notes that the veteran's disability has been evaluated by 
analogy.  38 C.F.R. § 4.20 (2007).  Under Diagnostic Code 
5259 a 10 percent rating is the maximum rating assignable.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5003 degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 
 
Under Diagnostic Code 5257, a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral 
instability.  When moderate, a 20 percent evaluation may be 
assigned, and when severe, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of a left knee 
injury more closely approximates the criteria for the current 
10 percent rating.  In support of this finding, the Board 
notes the following evidence of record.

The veteran had an initial outpatient consult for knee pain 
in January 2005.  The veteran indicated that the left knee 
gave him an "aggravating" feeling rather than pain.  He 
described very short lived stiffness in the knee in the 
morning, lasting just seconds.  There was no swelling of the 
left knee, no heat and no redness.  The examiner indicated 
normal knee alignment, no obvious bony abnormality of the 
left knee, no effusion, no heat, no redness, no joint line 
tenderness, and no laxity.  Crepitus was noted.  His gait was 
normal, and x-ray revealed minimal degenerative changes.  The 
veteran's range of motion was described as mildly limited.   

A VA progress note dated August 2005 indicates the veteran 
was treated for his left knee disability.  The note indicates 
that the veteran had worsening pain in his left knee, lasting 
all day.  The examiner described the veteran as having an 
antalgic gait, swelling, no warmth, and no erythema, a 
slightly restricted range of motion, crepitation, no local 
tenderness, a negative McMurray test, a negative drawer test, 
and a negative Patrick's test.  The veteran was given a 
lidocaine injection, fluid was drained off of his knee and he 
was given a steroid injection in his left knee.  It was noted 
that the veteran worked for a painting company and lifts up 
to 100 pounds multiple times a day.  The physician also 
prepared a letter, apparently to the veteran's employer, 
stating that the veteran suffered from degenerative joint 
disease secondary to repetitive mechanical injury related to 
his job.  The physician recommended that the veteran lift 
lighter loads to decrease the weight of pressure on the 
knees. 

A Work Status Summary dated in August 2005 noted the purpose 
of the visit was a Worker's Compensation recheck.  It was 
noted that until an independent medical examination could be 
done, the veteran was not to lift greater than 25 pounds, to 
include squatting and lifting.  He was to work an 8 hour day 
with no overtime.

The veteran received treatment during October 2005 as a 
follow up for his left knee pain.  The veteran complained of 
occasional giving way and occasional swelling mainly after 
prolonged standing.  The veteran reported that he had 90 
percent pain relief for three months after his August 2005 
injection.  Once again, the veteran was given a lidocaine 
injection, fluid was drained off of his knee and the veteran 
was given a steroid injection. 
 
The veteran was afforded a VA examination in November 2005.  
The veteran reported he had significant functional limitation 
with episodic severe swelling and activity limitation.  The 
veteran complained of chronic left knee pain, swelling, 
giving way and stiffness.  He stated he avoids kneeling which 
causes severe pain and difficulty getting up.  The veteran 
described increased swelling after standing for long periods 
and the knee giving out with popping in the patellar tendon 
area.  The examiner indicated that there was x-ray evidence 
of minimal degenerative joint arthritis of the patellofemoral 
joint and narrowing of the lateral compartment of the left 
knee with deformity of the lasteral aspect of the proximal 
tibia.  The examiner reported the following after physical 
examination:  mild to moderate swelling; normal gait; an 8 cm 
linear vertical scar on the lateral aspect of the knee, 
hypopigmented and not tender; knee range of motion was 0 to 
110 degrees with stiffness; tenderness in the medial joint 
line; a slight increase of the genu valgus alignment; no 
muscle atrophy; intact ligaments; some pain on varus and 
valgus stress; and no significant guarding or pain on 
vertical compression of the patella.  The examiner's 
assessment and diagnosis was degenerative arthritis of the 
left knee with a surgical scar on the lateral knee.  The 
examiner indicated the veteran would have more pain and 
swelling with physically strenuous activities, particularly 
with activities of a repetitive nature.   

A December 2005 outpatient report noted some crepitus in the 
left knee and decreased range of motion.

As noted above, the veteran currently receives the maximum 
evaluation under Diagnostic Code 5259.  Moreover, 
degenerative arthritis is rated based on limitation of 
motion.  The evidence shows that the range of motion of the 
veteran's left knee, including any limitation of motion due 
to pain, is currently at the noncompensable level.  SeeDeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Even considering the 
veteran's complaints of pain and swelling experienced in his 
left knee, the veteran does not meet the criteria for a 
disability rating in excess of 10 percent under Diagnostic 
Code 5260 or 5261.  Moreover, as a compensable rating is not 
warranted under either code, it therefore follows that a 
separate ratings under Diagnostic Codes 5260 and 5261 are not 
warranted.  See VAOPGCPREC 9-2004.
 
Despite the veteran's current complaints of giving way and 
locking, there has been no objective evidence of recurrent 
subluxation or lateral instability.  Thus, entitlement to a 
higher rating under Diagnostic Code 5257 is not warranted.  
Further, as instability is not shown, a separate rating for 
arthritis and instability cannot be assigned.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98. 
 
Moreover, separate ratings under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage and Diagnostic 
Code 5003 for arthritis is not warranted as both codes 
contemplate ratings based on limitation of motion.  See 
VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 (the evaluation of 
the same manifestation under different diagnoses is to be 
avoided). 

Finally, there is no evidence that the veteran suffers from 
dislocated semilunar cartilage or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5258 and 5262 are 
not for application.  

In summary, the weight of the evidence demonstrates that the 
veteran's objective residuals and subjective complaints 
regarding his left knee injury are adequately addressed by 10 
percent disabling presently assigned, and that the criteria 
for a higher evaluation have not been more nearly 
approximated.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  While the 
veteran did have some limitation in lifting at work until he 
was fired, he was considered able to lift up to 25 pounds, 
versus the 100 pounds he had been lifting previously.  
Moreover, the objective findings reveal only minimal 
arthritis, mild limitation of motion, and no instability.  
Such findings are not consistent with a disability resulting 
in marked interference with employment.  There is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   
 

ORDER

Entitlement to an increased rating for residuals of a left 
knee injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


